DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending, and claims 1, 11 and 20 are independent. 


Response to Arguments
Applicant’s arguments filed November 23, 2021, have been fully considered, the examiner’s reply is the following:
The claim objection to claim 22 is withdrawn in view of applicant’s amendments to correct the informality.
Rejections under 35 USC 103 for claims 1-23 are modified to address the applicant’s amended claim language below. Applicant directs their arguments to the amended language and argues that the references of record do not disclose such limitations. Response at 10. Applicants argue that Bergin is silent with respect to exterior surface geometric shapes. Response at 12.  The examiner still respectfully disagrees that Bergin should be read so narrowly and finds that Bergin suggests that exterior surfaces and shapes are considered and rendered according to the method and system described. While Bergin clearly teaches and suggests training a machine learning model to translate the input into a variety of LOD BIM renderings of the building design, it does not explicitly disclose "an outline of an exterior representation of a building from an exterior view of the building," or "the outline comprising 
Applicants also argue that Laupheimer is deficient because its classification includes “cadastral data” and thus is not training the CNN “using images of exterior views of buildings labeled with corresponding constraints for the exterior views of the buildings," as recited by amended claim 1. Response at 12. The examiner respectfully disagrees with such a narrow reading of the disclosure of Laupheimer. Laupheimer combines the cadastral data and Google Street View data to train the CNN to sort images relating to building images into an exemplary set of classes: commercial, hybrid, residential, specialUse and underConstruction. Here the cadastral data “consists of polygons enriched with semantic information” (See Laupheimer, pg. 178 at col. 1 para. 2). To one of ordinary skill in the art this teaches and suggests that the input data of exterior views of buildings combined with the Google data and semantic information is used to train the CNN to recognize new input data and properly classify it. Here the google data and/or the semantic information may be considered a “constraint” for the exterior view of the building to aid in understanding how to interpret the view as falling within a particular use. The examiner did not find the arguments with respect to Laupheimer persuasive. 

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  in each of the independent claims applicant deleted the limitation in lines 5-6 “one or more exterior surfaces for the building” but did not amend the following limitations to account for the change is the first limitation. For examination purposes the later references will be construed as referring to an exterior view or surface of the building.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-16, 18-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin et al., US Patent Application Publication No. 2019/0228115 in view of Dominik Laupheimer, et al., “Neural Networks for the Classification of Building Use from Street-View Imagery,” ISPRS Annals of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume IV-2, (4-7 June 2018) and further in view of Porter et al., US Patent Application No. 2019/0385363.
Claim 1. Bergin discloses A system comprising:
one or more constraints for the one or more exterior surfaces, wherein the one or more constraints include at least one of an architectural style or a building constraint to be applied to the one or more exterior surfaces (Bergin, Abstract “A method, apparatus, system, and computer program product provide the ability to dynamically generate a digital building information model. Design data for various designs is received.”; Fig. 2 Users 200, Design Data 202, BIDS User Interface 204; Fig. 3 step 306 user input received, [0034] “At step 306, user input is received. The user input consists of a user 200 drawing a sketch or a bubble diagram.”; [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0042] “Building Information Model 210 refers to a REVIT model (e.g., a parametric three-dimensional model that includes both geometry and non-geometric design and construction information) consisting of walls, windows, doors, floors and roof objects.”; [0047] “At step 402, the initial input/problem definition is provided. The user 200 begins an interaction with BIDS by defining high level goals and constraints for the project.” EN: The system receives input data from users (Fig. 3 300), and as indicated the design data includes a plethora of building properties and parameters that are construed as constraints. Such constraints include specifications and other data related to walls, roofs, windows, that are present both interior and exterior to the building and explicitly (see [0038] may include BIM documents in addition to a sketch or outline of the building). Additionally, the sketches from the users (see for example Fig. 9 902) include walls or surfaces and constraints of the building. Such walls include exterior walls and thus Bergin discloses, teaches and suggests that an 
a computation engine comprising processing circuitry for executing a machine learning system (Bergin, Fig. 14 1402 computer for executing the disclosed building design systems and methods including knowledge base 208 (see Fig. 2) that is a generative adversarial network (GAN), that is a machine learning system.; [0054] “As can be seen by the different scenarios, the level of utility and functionality in the BIDS System is dependent on the quantity, scale and quality and relevance of previous instances processed by the system. The system is designed to evolve and adapt based on user generated content and feedback. A baseline dataset may be assembled to support basic 'thin-slice' interactions in Project BIDS. In addition, performance of the generative model may be improved through dynamic multi-resolution training (e.g., a NESTGAN training infrastructure).”), 
to generate at least one of: 
a realistic rendering of the exterior representation of the building, the realistic rendering comprising renderings of the one or more exterior surfaces for the building according to the one or more constraints (Bergin, Fig. 7 illustrating the realistic (and other level) renderings of the exterior representation of the building, [0073] “As translators become more sophisticated, one outcome will be the ability to generate varying interpretations of the ; or 
building information modeling (BIM) data for the building according to the one or more constraints (Bergin, Fig. 2 BIM 210; [0007] “For architects, engineers, contractors, and building owners who seek to improve their design and construction process, embodiments of the invention overcome the problems of the prior art by providing a system that uses artificial intelligence (AI)/machine learning (ML) to synthesize functional building designs, documentation, analytics, and construction planning from requirements and design input provided by building stakeholders.”; [0032] “The encoding includes a recognition process that analyzes the design data 202 and produces a labeled representation of objects of the design data 202 and relationships between the objects.”; [0033] “At step 304, a knowledge base 208 is maintained. The knowledge base 208 is a collection of the design data 202, actions taken on the design data 202, and interpretations of the received design data 202. The knowledge base 208 processes and stores the graph 206. Further, the knowledge base 208 indexes and provides access to design knowledge. The knowledge base 208 is iteratively trained based on the graph 206 and updates to the graph 206.”; [0042] “Building Information Model 210 refers to a REVIT model (e.g., a parametric three-dimensional model that includes both geometry and non-geometric design and construction information) consisting of walls, windows, doors, floors and roof objects.” [0051] “In this exemplary scenario, a user provides a dataset of previously 
wherein the machine learning system is configured to output the at least one of the rendering or the BIM data for the building (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building renderings with different levels of detail; [0079] “As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN). Further, image-to-image translation (e.g., a conditional GAN) may be used to translate sketches 902 and bubble diagrams 904/1004 into completed floor plans 906/1006.” EN: Thus, the machine learning system (i.e., GAN) outputs the renderings of the floor plans and/or the BIM data for the building and as illustrated in Fig. 7 it teaches rendering the exterior of the buildings.).
While Bergin strongly suggests that the exterior of the buildings are also contemplated and used in the system as data (see for example Fig. 7 as the ability to generate the outside view implies that the system has learned of such), it does not explicitly disclose wherein the machine learning system is configured to apply a model, trained using images of building exterior views of buildings labeled with corresponding constraints for the exterior views of the buildings, to the outline of the exterior representation of the building. However, Laupheimer teaches that wherein the machine learning system is configured to apply a model, trained using images of building exterior views of buildings labeled with corresponding constraints for the exterior views of the buildings (Laupheimer, p. 178 column 1 paragraph 2 “Our approach aims on the classification of building facades in street-view images into use classes commercial, hybrid, residential, specialUse, and underConstruction. For this purpose CNNs are used, which are a powerful tool for tasks like object recognition (Russakovsky et al., 2015).”; p. 179 column 1 paragraph 2 “One of the main burdens for training a CNN is the need for large amount of labeled data. As there is no benchmark for our purposes, we have to prepare labeled data on our own. For this reason we obtain street-level RGB images by crawling Google Street View imagery from Stuttgart and link it to 2D cadastral data provided by the City Survey Office Stuttgart (Tutzauer and Haala, 2017). The 2D cadastral data consists of polygons enriched with semantic information (amongst others the building use) for each building.”).  
Bergin and Laupheimer are analogous because they are related to building data generation and modeling based using machine learning systems to aid in classification. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Laupheimer and arrived at converting the conceptual sketches, images or drawing of a building into a 3D model including realistic exterior surface renderings that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. 
While Bergin strongly teaches and suggests to a person having ordinary skill in the art that exterior as well as interior surfaces are contemplated as being part of the system and thus, both exterior and interior views would be necessary input data, it does not explicitly disclose an input device configured to receive an input comprising: an outline of an exterior representation of a building from an exterior view of the building, the outline comprising geometric shapes, wherein each of the geometric shapes defines a different exterior surface of the building. 
Furthermore, Porter teaches an input device configured to receive an input comprising: an outline of an exterior representation of a building from an exterior view of the building (Porter, [0033] “the systems, methods and embodiments discussed throughout this disclosure may be applied to any structure, including but not limited to, roofs, walls, buildings, awnings, houses, decks, pools, temporary structures such as tents, motor vehicles, foundations, etc.”; [0036] “In step 22, the system receives a geospatial region of interest ("ROI"). For example, a user inputs latitude and longitude coordinates of a region. The region can be of interest to the user because the region may contain one or more buildings. In an embodiment, the geospatial ROI can be represented as a polygon bounded by latitude and longitude coordinates.”; [0037] “the system selects and retrieve one or more images based on the , the outline comprising geometric shapes, wherein each of the geometric shapes defines a different exterior surface of the building (Porter, [0073] “a starting contour is a closed polygon that represents the lowest elevation on the structure, which can be a base of the walls of the structure. The starting contour is generated by lowering all line segments in the line graph to a ground elevation and inferring missing sections of the resulting polygon. It should be understood that there may be no missing sections. The first contour change shows where the roof structure starts being tied into a straight skeleton. The second contour change is used to tie in an upper structure of the roof.”). 
Bergin, Laupheimer, and Porter are analogous because they are related to building data generation and modeling. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin, Laupheimer, and Porter and arrived at inputting a variety of images, sketches or drawings of a building into system to generate 3D models including realistic exterior surface renderings that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because it is important to accurately identify and depict models of structures (Porter [0004]).




Claim 2. Modified Bergin discloses the system of claim 1, wherein the one or more constraints comprise one or more global constraints that define respective, user-defined properties for a single exterior surface of the one or more exterior surfaces for the building (Bergin, [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0039] “BIDS Graph 206 is an encoding of the design data 202 that may be operated on directly by users 200 of the BIDS system.”; [0058] “FIG. 6 illustrates a BIDS graph example representation with functional, geometric, and requirement views in accordance with one or more embodiments of the invention. In particular, area 602 illustrates a floor plan with labels and the resulting graph is illustrated in area 604.” EN: this discloses that the users may provide or define properties/parameters, also known as constraints (i.e., specifications) for the parts of the design that includes any of the surfaces such as walls, elevators, windows, etc. As illustrated in Fig. 6, the sketch may include exterior surfaces that is then translated into a BIDS graph. See for example, W1, W4 and W5 showing exterior representation of a building that has been encoded into a more detailed BIDS graph from the design data that includes sketches (i.e., outlines of at least one exterior surface)),
wherein, to apply the model to generate the realistic rendering of the exterior representation of the building, the machine learning system is configured to apply the model to the single exterior surface of the one or more exterior surfaces for the building to generate a rendering of the single exterior surface with the properties defined by the global constraints (Bergin, Figs. 5A-5D illustrating various renderings of the building surfaces such as walls, stairs, windows, etc.; Fig. 7 showing various LOD building renderings with different surfaces such as columns, windows, etc., [0073] “As translators become more sophisticated, one outcome will be the ability to generate varying interpretations of the design intent at varying levels of detail. FIG. 7 illustrates six levels of resolution 702-712 for a BIM project in accordance with one or more embodiments of the invention. The different levels of resolution range from conceptual design 702, to design development 704, to construction documentation 706, to presentation/bidding 708, to construction 710, to an as-built model 712.” EN: as illustrated in Fig. 7 teaches rendering the exterior of the buildings, for example, the specifications for a deck with a black railing may be a constraint provided by the user and the railing is rendered on the building as shown; Fig. 9 showing progress from user sketch to plan with rendered surfaces such as walls, windows, etc.; [0072] “The BIDS system (e.g., within the knowledge base 208) contains a set of orchestrated training and inference tools that are responsible for translating design intent into a functional design representation. The production of a 'bottom-up' parametric generation system with outputs that include detailed floor plans, project schedules, synthetic point clouds, 3D models, elevations, sections, cost estimates, etc. have the benefit of training a model to perform high-quality translations to and from any supported output.” EN: The BIDS system as part of the knowledge base 208 is the machine learning system that renders 

Claim 3. Modified Bergin discloses the system of claim 2, wherein the user-defined properties for the single exterior surface comprise at least one of an architectural style, a building code, a part of the building, a usage type of the building, and a primary material for the single exterior surface (Bergin, [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0047] “At step 402, the initial input/problem definition is provided. The user 200 begins an interaction with BIDS by defining high level goals and constraints for the project. Such input may include floor plans, diagrams, detail drawings, construction plans, material takeoffs” EN: Construction assembly data is construed as a part of the building as are the elements of diagrams, BIM documents, CAD documents, BIM LOD data, etc. Material takeoffs and specifications detail the types of materials for the surfaces.).

Claim 4. Modified Bergin discloses the system of claim 1, wherein the one or more constraints include one or more local constraints that define relationships among the one or more exterior surfaces (Bergin, [0032] “the design data 202 for each of the AEC designs is encoded into a graph 206. The encoding includes a recognition process that analyzes the design data 202 and produces a labeled representation of objects of the design data 202 and relationships between the objects.” EN: objects are various elements within the design data and includes labels (i.e., walls, elevators, windows, stairs, etc.) and the relationships between the various objects.), and wherein, to apply the model to generate the realistic rendering of the exterior representation of the building, the machine learning system is configured to apply the model to the one or more exterior surfaces for the building to generate a rendering of the one or more exterior surfaces related according to the one or more local constraints (Bergin, Figs. 5A-5D illustrating various renderings of the building surfaces such as walls, stairs, windows, etc.; Fig. 7 showing various building renderings with different surfaces such as columns, windows, etc., EN: for example, the specifications for a deck with a black railing may be a constraint provided by the user and the railing is rendered on the building as shown; Fig. 9 showing progress from user sketch to plan with rendered surfaces such as walls, windows, etc.; [0072] “The BIDS system (e.g., within the knowledge base 208) contains a set of orchestrated training and inference tools that are responsible for translating design intent into a functional design representation. The production of a 'bottom-up' parametric generation system with outputs that include detailed floor plans, project schedules, synthetic point clouds, 3D models, elevations, sections, cost estimates, etc. have the benefit of training a model to perform high-quality translations to and from any supported output.” EN: The BIDS system as part of the knowledge base 208 is the machine learning system that renders the designs according to the constraints.).

Claim 5. Modified Bergin discloses the system of claim 4, wherein the one or more local constraints specify a terrain, a skybox, or a background for the rendering of the building 
Bergin, Laupheimer, and Porter are analogous because they are related to building data generation and modeling. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin, Laupheimer, and Porter and include exterior constraints to recognize terrain or other objects that are not the building. One of ordinary skill in the art would have been motivated to make such a combination because it would provide additional flexibility to have input that includes extraneous elements. Here all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claim 6. Modified Bergin discloses the system of claim 1, further comprising: an output device configured to output a user interface configured to receive a user input that indicates at least one constraint of the one or more constraints (Bergin, Fig. 2 204 BIDS user interface, Fig. 14 output devices 1422 GUI, 1428 printer, 1432 portable device; [0028] “Users 200 (e.g., building stakeholders such as designers or drafters) provide (e.g., create and/or retrieve) design data 202 and may interact through a BIDS user interface 204.”; [0091] “Output/results may be presented on the display 1422 or provided to another device for presentation or further processing or action.” EN: the users specify design data that include constraints for the design via the GUI that may be both input and output displays.).

Claim 8. Modified Bergin discloses the system of claim 1, While Bergin strongly suggests that that the exterior of the buildings are also part of the system (see for example Fig. 7), it does not explicitly disclose but, Laupheimer teaches wherein the machine learning system is configured to receive the one or more images of exterior views of the buildings labeled with corresponding constraints for the exterior views of the buildings, and wherein the machine learning system is configured to process the one or more images of exterior views of the buildings to train the model to classify an image of an exterior view of a building as having a particular constraint (Laupheimer, p. 178  column 1 paragraph 2 “Our approach aims on the classification of building facades in street-view images into use classes commercial, hybrid, residential, specialUse, and underConstruction. For this purpose CNNs are used, which are a powerful tool for tasks like object recognition (Russakovsky et al., 2015).”; p. 179 column 1 
Bergin and Laupheimer are analogous because they are related to building data generation and modeling based using machine learning systems to aid in classification. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Laupheimer and arrived at converting the conceptual sketches, images or drawing of a building into a 3D model including realistic exterior surface renderings that can be managed by the machine learning system of Bergin to incorporate training the system with images of the building exteriors to classify building types and specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface 

Claim 9. Modified Bergin discloses the system of claim 1: to generate the BIM data for the building according to the one or more constraints, and wherein the machine learning system is configured to output the BIM data for the building (Bergin, Fig. 2 210 Building Information Model (BIM) with data transfers or translations from the other components of the system; Fig. 7 showing various levels of exterior BIM outputs from the system; [0036] “The knowledge base may then be used to train the parametric sketch generator/dataset, and a revised sketch may be generated based thereon. In addition, within the knowledge base, a parametric bubble diagram generator may be created that is used to train a translator that translates from the bubble diagram to the layout floor plan.”; [0073] “The different levels of resolution range from conceptual design 702, to design development 704, to construction documentation 706, to presentation/bidding 708, to construction 710, to an as-built model 712. BIDS translators have the potential to generate high resolution instances of a conceptual model 702 (e.g., the as-built model 712), saving days or weeks of work when compared to design practice today.”; [0048] “Solutions that are generated/evaluated/exported may include floor plans, diagrams, detail drawings, construction plans, material takeoffs, cost estimations, 3D models, and/or performance data.” [0087] “Further, a parametric bubble diagram generator may be used to train the bubble to floor plan translator, as well as the object recognition model 
Bergin does not explicitly disclose but, Laupheimer teaches wherein the machine learning system is configured to apply the model to the outline of the exterior representation of the building (Laupheimer, Abstract, “These images are automatically linked to a coarse city model, including the outlines of the buildings as well as their respective use classes.”; p. 178  column 1 paragraph 2 “Our approach aims on the classification of building facades in street-view images into use classes commercial, hybrid, residential, specialUse, and underConstruction. For this purpose CNNs are used, which are a powerful tool for tasks like object recognition (Russakovsky et al., 2015).”; p. 179 column 1 paragraph 2 “One of the main burdens for training a CNN is the need for large amount of labeled data. As there is no benchmark for our purposes, we have to prepare labeled data on our own. For this reason we obtain street-level RGB images by crawling Google Street View imagery from Stuttgart and link it to 2D cadastral data provided by the City Survey Office Stuttgart (Tutzauer and Haala, 2017). The 2D cadastral data consists of polygons enriched with semantic information (amongst others the building use) for each building.”; p. 180 column 1 paragraph 2 “During training, parameters are adjusted so that the desired task i.e. the classification of building facades in Google Street View images into the respective use classes is accomplished. After training, a network’s performance is analyzed by using images with known ground truth data that have not been used during training (see section 3).”).


Claim 10. Modified Bergin discloses the system of claim 9, wherein to apply the model to the outline of the exterior representation of the building to generate the BIM data for the building according to the one or more constraints, the machine learning model is configured to: apply, a first neural network to generate, from the outline of the exterior representation of the building, the realistic rendering of the exterior representation of the building; and apply to the realistic rendering, a second neural network to generate, from the realistic rendering, the BIM data for the building, wherein the first neural network is different than the second neural network (Bergin, Fig. 7 showing exterior LOD BIM data renderings; [0027] “This training model serves as an inference model that translates input for new design projects into actionable design models, documentation and analytical data.”; [0082] “embodiments of the invention provide an interactive system that runs multiple GANs and recognition models at the same time to achieve a real-time user-in-the-loop interactive generative design and optimization process. In this regard, the user can use sketches or bubble diagrams as input, and the system can generate correspondent floor plans and functional statistics in real-time. The trained models may be initialized at the same time, and will be triggered once a correspondent result is generated.” EN: Here the multiple GANs (i.e., GANs are at least 2 neural networks and multiple GANs discloses at least a third or more additional neural networks) are construed as including first and second neural networks that are used to translate the design data to the models.).
Bergin does not explicitly disclose, but Laupheimer teaches the machine learning model applied to the outline of the exterior representation of the building, (Laupheimer, Abstract, “These images are automatically linked to a coarse city model, including the outlines of the buildings as well as their respective use classes.”; p. 178  column 1 paragraph 2 “Our approach aims on the classification of building facades in street-view images into use classes commercial, hybrid, residential, specialUse, and underConstruction. For this purpose CNNs are used, which are a powerful tool for tasks like object recognition (Russakovsky et al., 2015).”; p. 179 column 1 paragraph 2 “One of the main burdens for training a CNN is the need for large amount of 
Bergin and Laupheimer are analogous because they are related to building data generation and modeling based using machine learning systems to aid in classification. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Laupheimer and arrived at converting the conceptual sketches, images or drawing of a building into a 3D model including realistic exterior surface renderings that can be managed by the machine learning system of Bergin to incorporate training the system with images of the building exteriors to classify building types and specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether 

Claim 11. Bergin discloses the same grounds of rejection as discussed above for claim 1 for substantially similar rationale. In addition, claim 11 recites and Bergin discloses “a computing device” (Bergin, [0089] “FIG. 14 is an exemplary hardware and software environment 1400 used to implement one or more embodiments of the invention. The hardware and software environment includes a computer 1402 and may include peripherals.”).

Regarding claim 12, incorporating the rejections of claims 2 and 11, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 13, incorporating the rejections of claims 3, 11 and 12, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14, incorporating the rejections of claims 4 and 11, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 5, 11 and 14, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, incorporating the rejections of claims 6 and 11, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 18, incorporating the rejections of claims 8 and 11, claim 18 is rejected as discussed above for substantially similar rationale.


Claim 20. Bergin discloses the same grounds of rejection as discussed above for claim 1 for substantially similar rationale. In addition, claim 20 recites and Bergin discloses A non-transitory computer-readable medium comprising instructions that, when executed, cause processing circuitry to (Bergin, [0097] “In one embodiment, instructions implementing the operating system 1408, the computer program 1410, and the compiler 1412 are tangibly embodied in a non-transitory computer-readable medium”).

Claim 22. Modified Bergin discloses the system of claim 1, and teaches wherein the outline of the exterior representation of the building comprises one or more selected polygonal regions of outline of the exterior representation of the building and wherein the one or more constraints for the for the one or more exterior surfaces comprises one or more constraints for the one or more exterior surfaces of the building that correspond the one or more selected polygonal regions (Bergin, [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0086] “In addition, the nature of object recognition models may be directly utilized by detecting bounding boxes for objects in an image (as a method of vectorization).” EN: Bounding boxes are construed as being polygonal regions of the image and as illustrated in Fig. 6, the sketch may 

Claim 23. Modified Bergin discloses the system of claim 1, wherein to apply the model to generate the at least one of the realistic rendering of the exterior representation of the building or the BIM data for the building, the machine learning system is configured to apply the model to the outline of the exterior representation of the building to generate the realistic rendering of the exterior representation of the building, and wherein to output the at least one of the rendering or the BIM data for the building, the machine learning system is configured to output the rendering (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building renderings with different levels of detail; [0079] “As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN). Further, image-to-image translation (e.g., a conditional GAN) may be used to translate sketches 902 and bubble diagrams 904/1004 into completed floor plans 906/1006.” EN: Thus, the machine learning system (i.e., GAN) outputs the renderings of the floor plans and/or the BIM data for the building and as illustrated in Fig. 7 it teaches and suggests rendering the exterior of the buildings.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bergin et al., US Patent Application Publication No. 2019/0228115 in view of Dominik Laupheimer, et al., “Neural Networks for the Classification of Building Use from Street-View Imagery,” ISPRS Annals of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume IV-2, (4-7 June 2018) in view of Porter et al., US Patent Application No. 2019/0385363 and further in view Mitrakis et al., US Patent Application Publication No. 2013/0113797.
Claim 21. Modified Bergin discloses the system of claim 1. Bergin does not explicitly disclose, but Mitrakis teaches, wherein the one or more constraints include the architectural style to be applied to the one or more exterior surfaces (Mitrakis, [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0068] “With respect to FIG. 5, different template data for roofs is displayed. As can be seen, a wide variety of 36 different 3D models of roofs is provided. Those 3D models of roofs can be readily combined with a 3D model of a ground floor, e.g., obtained via extruding the two-dimensional shapes as depicted in FIG. 4. The different roofs are based on the formal language of architectural features. For example, roofs for places of worship, residential homes, industry buildings, etc. are provided.” [0070] “For example, the different template data 34 corresponds 
Bergin, Laupheimer, Porter and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin, Laupheimer, Porter and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin et al., US Patent Application Publication No. 2019/0228115 in view of Dominik Laupheimer, et al., “Neural Networks for the Classification of Building Use from Street-View Imagery,” ISPRS Annals of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume IV-2, (4-7 June 2018) in view of Porter et al., US Patent Application No. 2019/0385363 and further in view Kallur Palli Kumar et al., US Patent Application Publication No. 2019/0147333 (“Kumar”).
Claim 7. Modified Bergin discloses the system of claim 1, including wherein the machine learning system comprises a generative adversarial network comprising: a first neural network configured to apply the model to the one or more exterior surfaces for the building to generate one or more candidate renderings of the one or more exterior surfaces for the building according to the one or more constraints (Bergin, Fig. 7 showing one or more candidate building renderings, [0033] “In addition, the knowledge base 208 may translate the user input using a conditional generative adversarial network (GAN) that is iteratively trained and adapts to paired and unpaired datasets.”; [0072] “The BIDS system (e.g., within the knowledge base 208) contains a set of orchestrated training and inference tools that are responsible for translating design intent into a functional design representation.” EN: as discussed in claim 1, the design data includes the constraints for the system used by the GAN to produce the renderings.), and wherein the machine learning system is configured to generate the rendering of the one or more surfaces for the building according to the one or more constraints from the second candidate rendering (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building renderings with 
While Bergin discloses a conditional GAN, which is comprised of a first and second neural network, it does not provide the details of the conditional GAN nor explicitly disclose a second neural network configured to output, to the first neural network in response to determining a first candidate rendering of the one or more candidate renderings is not realistic,
an indication that the candidate rendering is not realistic, wherein the second neural network is further configured to output, to the first neural network in response to determining a second candidate rendering of the one or more candidate renderings is realistic, an indication that the candidate rendering is realistic.
Kumar teaches a second neural network configured to output, to the first neural network in response to determining a first candidate rendering of the one or more candidate renderings is not realistic, an indication that the candidate rendering is not realistic (Kumar, Fig. 1D generator 162 is construed as a first neural network, and discriminators 164 and 165 are collectively the second neural network, [0065] “That is, unsupervised discriminator 164 determines which of the data or images are produced by generator 162 (i.e., the, xG fake images) and which of the data or images are from the training data (i.e., the Xu and the XT real 
wherein the second neural network is further configured to output, to the first neural network in response to determining a second candidate rendering of the one or more candidate renderings is realistic, an indication that the candidate rendering is realistic (Kumar, [0066] “As discriminator 164 learns which of the data or images is real or fake, generator 162 continues to produce data or images to confuse discriminator 164, such that generator 162 improves in producing data or images xG which look more and more realistic. At the same time, discriminator 164 continues to iterate through the training process, improving its own ability to distinguish between a real image and a fake image, until generator 162 learns to produce data or images xG which look so real that discriminator 164 can no longer tell the difference (e.g., identify an image as fake).” EN: the iterative process teaches and suggests to one of ordinary skill in the art that candidate images are checked and either accepted or rejected based on a desired level of realism.).
Bergin, Laupheimer, Porter and Kumar are analogous because they are related to using image processing and modeling. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergin, Laupheimer, Porter and Kumar to use the GANs to aid in building design as claimed. Bergin discloses the use of GANs, but omits many of the details for GAN implementation. Kumar provides the details to the operation and methods of GANs and would complement the BIM renderings in different levels of detail as shown in Bergin (see Fig. 7), where the most realistic image may be used when desired. One of ordinary skill in the art would have been motivated to make such a 

Regarding claim 17, incorporating the rejections of claims 7 and 11, claim 17 is rejected as discussed above for substantially similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148